NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 01 2010

                                                                          MOLLY C. DWYER, CLERK
SECURITIES AND EXCHANGE                          No. 08-17116               U.S. COURT OF APPEALS

COMMISSION,
                                                 D.C. No. 3:06-cv-05600-JCS
              Plaintiff - Appellee,

  v.                                             MEMORANDUM *

INDIGENOUS GLOBAL
DEVELOPMENT CORPORATION,

              Defendant,

  and

DENI G. LEONARD,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Joseph C. Spero, Magistrate Judge, Presiding

                           Submitted September 23, 2010**

Before: SKOPIL, FARRIS and LEAVY, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Deni Leonard appeals pro se the district court’s summary judgment in this

civil enforcement action brought by the Securities and Exchange Commission

(SEC), alleging Leonard violated various federal securities laws. He does not,

however, directly challenge the violations or the sanctions imposed. Rather, he

contends the SEC engaged in discrimination and misconduct that requires reversal

and remand for trial. We reject that contention and affirm.

      Leonard’s claims of racial discrimination fail because they are vague,

conclusory and without factual support. Accordingly, they are “not entitled to an

assumption of truth.” See Moss v. U.S. Secret Service, 572 F.3d 962, 970 (9th Cir.

2009) (noting allegations of systematic discrimination by government officials

without any factual content are conclusory and inadequate). His contention that he

was wrongfully advised not to hire an attorney fails because there is no evidence

that such a recommendation was made other than in an unrelated proceeding.

      We also reject Leonard’s claims of discovery abuse. First, parties are

required only to produce documents for inspection and are not obligated to produce

copies. See Trevino v. Gates, 99 F.3d 911, 921 n.4 (9th Cir. 1996). Second, the

SEC attorneys properly construed Leonard’s list of questions as interrogatories and

duly responded to each question pursuant to Federal Rule Civil Rule 33(b).




                                        -2-
      Finally, we reject Leonard’s “jurisdictional question” related to the SEC’s

authority to obtain documents from a nonparty tribal company. Leonard has not

demonstrated that the government’s investigative powers do not extend to tribal

entities. See EEOC v. Karuk Tribe Housing Authority, 260 F.3d 1071, 1075 (9th

Cir. 2001) (“Indian tribes do not . . . enjoy sovereign immunity from suits brought

by the federal government.”).

      AFFIRMED.




                                        -3-